        Case 1:21-cr-00040-TNM Document 84 Filed 07/09/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                       :
                                               :
                                               :
                  v.                           :     Criminal No. 21-CR-40
                                               :
                                               :
ROBERT MORSS,                                  :
                                               :
                       Defendant.              :


                                  GOVERNMENT’S
                            SUPPLEMENTAL MEMORANDUM
                         IN SUPPORT OF PRE-TRIAL DETENTION

       The United States of America, by and through its attorney, the United States Attorney

for the District of Columbia, respectfully submits this supplemental memorandum in support of

its oral motion that the Defendant, Robert Morss, be detained pending trial pursuant to 18 U.S.C.

§ 3142(f)(1)(A) [Crime of Violence].

       1. Per the Court’s request, the government is addressing which offense Mr. Morss is

           charged with that qualifies as a crime of violence. The Defendant has been indicted on

           three counts of Robbery, in violation of 18 U.S.C. § 2111. Robbery is categorically a

           crime of violence. See United States v. Shirley, 808 F. App'x 672 (10th Cir. 2020)

           (holding that 18 U.S.C.S. § 2111 was a crime of violence); United States v. Fultz,

           923 F.3d 1192, 1193 (9th Cir. 2019) (holding that 18 U.S.C.S. § 2111 was

           categorically a crime of violence); see also Stokeling v. United States, 139 S. Ct.

           544, 550-54 (2019) (reasoning that common-law robbery is a crime of violence).


                                                1
 Case 1:21-cr-00040-TNM Document 84 Filed 07/09/21 Page 2 of 5




   Indeed, every court of appeals to have addressed whether a form of federal robbery

   satisfies the requirements of Section 924(c)(3)(A) or a similarly worded provision,

   including the D.C. Circuit, has held that it does. See United States v. Carr, 946

   F.3d 598, 604 (D.C. Cir. 2020) (bank robbery); see also, e.g., United

   States v. Boman, 810 F.3d 534, 542-543 (8th Cir.) (robbery under 18 U.S.C. 2111),

   cert. granted, vacated, and remanded on other grounds, 137 S. Ct. 87 (2016);

   United States v. Ellison, 866 F.3d 32, 35-39 (1st Cir. 2017) (bank robbery); United

   States v. Williams, 864 F.3d 826, 830 (7th Cir. 2017) (same), cert. denied, No. 17-

   5551 (Oct. 2, 2017); United States v. Jones, 854 F.3d 737, 740 & n.2 (5th Cir.

   2017) (carjacking and bank robbery), cert. denied, No. 17-5285 (Oct. 2, 2017).

   Thus, he is eligible for detention pursuant to 18 U.S.C. § 3142(f)(1)(A).

2. In the original detention memoranda, the undersigned stated that law enforcement

   found a “fully constructed U.S. Capitol Lego set.” Please note that after a review of

   the photographs from the search, there appears to have been a miscommunication

   and that statement appears to be inaccurate. The Lego set was in a box and not

   fully constructed at the time of the search, as pictured below.




                                        2
        Case 1:21-cr-00040-TNM Document 84 Filed 07/09/21 Page 3 of 5




                                     CONCLUSION

       WHEREFORE, the United States respectfully requests that the Court grant the

government’s motion to detain the Defendant pending trial.



                                                   Respectfully
                                                   submitted,

                                                  CHANNING D. PHILLIPS
                                                  Acting United States Attorney
                                                  D.C. Bar No. 415793




                                             3
Case 1:21-cr-00040-TNM Document 84 Filed 07/09/21 Page 4 of 5




                              4
           Case 1:21-cr-00040-TNM Document 84 Filed 07/09/21 Page 5 of 5




                                     CERTIFICATE OF SERVICE

      I hereby certify that on July 9, 2021, I sent a copy of the foregoing via the Court’s electronic

filing system to counsel for the defendant.




                                                  5
